DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
 Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.

 3.	Applicant’s response filed on February 9, 2021 have been considered.  Claims 1, 7, 8, and 15 have been amended. Claim 13 has been canceled. Claims 1-12, and 14-20 are pending.

Claim Objections
4.	Claim 14 is objected, because claim 14 is dependent from claim 13, which has been canceled in the response. 

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keshava et al. (U.S. 2016/0358669 A1), hereinafter “Keshava”, in view of Ashok et al. (U.S. 2006/0041756 A1), hereinafter “Ashok”, in view of Kwak et al. (U.S. 2014/0095564 A1), hereinafter “Kwak”.
Referring to claim 1:
	i.	Keahava teaches:
A storage device configured to connect to a debugging host and a data host, the storage device comprising (see Keshava, fig. 7, 1000; [0065] ‘an SSD 1000 [i.e., the storage device ] includes a nonvolatile memory device 1100 and a memory controller 1200’): 
a nonvolatile memory device (see Keshava, fig. 7, 1100; [0065] ‘a nonvolatile memory device 1100’); 
a storage controller configured to control the nonvolatile memory device, wherein the storage controller comprises a main channel interface configured to connect to the data host and a debugging channel interface that operates independent of the main channel interface and is configured to connect to the debugging host (see Keshava, fig. 7, 1200, 1250, 1201; [0065] ‘a memory controller 1200 [i.e., the storage controller ]’; [0071] ‘a host interface 1250 [i.e., the main channel interface configured to connect to the data host ]’; [0072] ‘The I2C interface 1201 [i.e., the debugging channel interface configured to connect to the debugging host ] is a serial interface for performing a self-diagnostic protocol through an external debugger.’); and 
a secure debugging manager is configured for authentication  (see Keshava, fig. 7, 1210 ‘processor(s)/SDIAG FW’ [i.e., the secure debugging manager ]; [0008] ‘the self-diagnostic firmware includes a third mode in which a self-diagnostic session is authenticated and in an open state.’), and 
wherein the data host and the debugging host are external to the storage device (see Keshava, [0004] ‘The memory controller includes a host interface configured to communicate with an external peripheral channel hub [i.e., the external data host ] , and a sideband interface configured to receive a self-diagnostic command from an external host [i.e., the external debug host ] to drive a self-diagnostic firmware’).

Keshava does not disclose a seed, and does not disclose wherein the authentication database comprises a programmable fuse, the programmable fuse being configured to store the seed and the threshold count.
	ii.	Ashok discloses counting a number of times the password mismatch, and blocking access based on the number of times reaching a threshold count the password mismatch (see Ashok, [0030] ‘If the password is invalid, access to the system is denied (block 106) and the lockout count for that userid is incremented by one (block 108)…. If the lockout count exceeds the maximum, the userid is locked out (block 112) which 
means the userid's password is revoked.  No more access is permitted via that userid’)
	iii.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Ashok into the system of Keshava for counting a number of times the password mismatch, and blocking access based on the number of times reaching a threshold count the password mismatch.  Keshava teaches a method "relate to a storage device, a main board in which the storage device is embedded, and a self-diagnosis method thereof.” (see Keshave, [0002]).  Therefore, Ashok’s teaching could enhance the system of Keshava, because Ashok teaches “methods for managing secure access to protected resources. General methodologies within this field include password protection, encryption, decryption, cryptography, and biometrics.” (see Ashok, [0002])
iv.	Kwak discloses a seed, wherein the authentication database comprises a programmable fuse, the programmable fuse being configured to store the seed and the threshold count (see Kwak, [0021] ‘array’; [0071] ‘a seed to generate a random number.’; [0060] ‘The seed 602 may be stored in fuses, one-time-programmable (OTP) memory or other types of memory, such that it is either fixed when it is manufactured out of a factory, or programmed by means of software or hardware mechanisms after a user receives a device.’; [0066] ‘threshold values’).
enhancing a security level of cryptography according to various embodiments of the invention.” (see Kwak, [0027]).
Referring to claim 8:
	i.	Keshava teaches:
                      A password authentication method of a storage device having a debugging channel and a main channel that operates independent of the debugging channel, the password authentication method comprising (see Keshava, fig. 7, 1200, 1250, 1201; [0065] ‘a memory controller 1200 [i.e., the storage controller ]’; [0071] ‘a host interface 1250 [i.e., the main channel interface configured to connect to the data host ]’; [0072] ‘The I2C interface 1201 [i.e., the debugging channel interface configured to connect to the debugging host ] is a serial interface for performing a self-diagnostic protocol through an external debugger.’):
           receiving a password through the debugging channel from a debugging host that is external to the storage device (see Keshava, [0057] ‘An "open SDIAG session" command may be used to authenticate a self-diagnostic session.’):
           comparing the password with a registered password stored in the storage device (see Keshava, [0008] ‘the self-diagnostic firmware includes a third mode in which a self-diagnostic session is authenticated and in an open state.’); and
            disallowing the debugging channel of the storage device based on the mismatch (see Keshava, [0008] ‘the self-diagnostic firmware includes a third mode in which a self-diagnostic session is authenticated and in an open state.’); and
                       storing data received from a data host through the main channel in the storage device while the debugging channel is disallowed (see Keshava, [0007] ‘a 
            wherein the data host and the debugging host are external to the storage device (see Keshava, [0004] ‘The memory controller includes a host interface configured to communicate with an external peripheral channel hub [i.e., the external data host ] , and a sideband interface configured to receive a self-diagnostic command from an external host [i.e., the external debug host ] to drive a self-diagnostic firmware’).
             Keahsva discloses the authentication (see Keahsva, [0008] ‘a self-diagnostic session is authenticated’).  However, Keshava does not disclose counting a number of times that a password input from the debugging host and a registered password are mismatched and to block access of the debugging host based on the number of times reaching a threshold count.
              Keshava does not disclose a seed, and does not disclose wherein the authentication database comprises a programmable fuse, the programmable fuse being configured to store the seed and the threshold count.
	Keshava does not explicitly disclose disabling. 
	ii.	Ashok discloses counting a number of times the password mismatch, and blocking access based on the number of times reaching a threshold count the password mismatch (see Ashok, [0030] ‘If the password is invalid, access to the system is denied (block 106) and the lockout count for that userid is incremented by one (block 108)…. If the lockout count exceeds the maximum, the userid is locked out (block 112) which 
means the userid's password is revoked.  No more access is permitted via that userid’)
	iii.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Ashok into the system of Keshava for counting a number of times the password mismatch, and blocking access based on the number of times reaching a threshold count the password mismatch.  Keshava teaches a method "relate to a storage device, a main board in which the storage device is embedded, and a self-diagnosis method thereof.” (see Keshave, [0002]).  
iv.	Kwak discloses a seed, wherein the authentication database comprises a programmable fuse, the programmable fuse being configured to store the seed and the threshold count (see Kwak, [0021] ‘array’; [0071] ‘a seed to generate a random number.’; [0060] ‘The seed 602 may be stored in fuses, one-time-programmable (OTP) memory or other types of memory, such that it is either fixed when it is manufactured out of a factory, or programmed by means of software or hardware mechanisms after a user receives a device.’; [0066] ‘threshold values’).
	Kwak further disclose disabling (see Kwak, [0072] ‘disabling’).
v.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Kwak into the system of Keshava for using a seed, wherein the authentication database comprises a programmable fuse, the programmable fuse being configured to store the seed and the threshold count, and implementing disabling.  Keshava teaches a method "relate to a storage device, a main board in which the storage device is embedded, and a self-diagnosis method thereof.” (see Keshave, [0002]).  Therefore, Kwak’s teaching could enhance the system of Keshava, because Kwak teaches “method of enhancing a security level of cryptography according to various embodiments of the invention.” (see Kwak, [0027]).
Referring to claim 15:
	i.	Keshava teaches:
           A storage device comprising (see Keshava, fig. 7, 1000; [0065] ‘an SSD 1000 [i.e., the storage device ] includes a nonvolatile memory device 1100 and a memory controller 1200’): 
           a nonvolatile memory device (see Keshava, fig. 7, 1000; [0065] ‘an SSD 1000 [i.e., the storage device ] includes a nonvolatile memory device 1100 and a memory controller 1200’); and
the storage controller comprises:
                  a main channel interface configured to interface with a first host, wherein the first host is external to the storage device (see Keshava, [0004] ‘The memory controller includes a host interface configured to communicate with an external peripheral channel hub [i.e., the external data host ] , and a sideband interface configured to receive a self-diagnostic command from an external host [i.e., the external debug host ] to drive a self-diagnostic firmware’; [0071] ‘a host interface 1250 [i.e., the main channel interface configured to connect to the data host ]’;);
                  a debugging channel interface configured to interface with a second host independently of the main channel interface, wherein the second host is external to the storage device (see Keshava, [0004] ‘The memory controller includes a host interface configured to communicate with an external peripheral channel hub [i.e., the external data host ] , and a sideband interface configured to receive a self-diagnostic command from an external host [i.e., the external debug host ] to drive a self-diagnostic firmware’; [0072] ‘The I2C interface 1201 [i.e., the debugging channel interface configured to connect to the debugging host ] is a serial interface for performing a self-diagnostic protocol through an external debugger.’);
                  a nonvolatile memory interface configured to access the nonvolatile memory device based on a request of the first host and a request of the second host (see Keshava, fig. 7, 1260 ‘NVM interface’); and
                  a hardware finite authentication logic configured to determine an error corresponding to a second host password mismatch, and disallow the debugging channel interface based on the error (see Keshava, fig. 7, 1210 ‘processor(s)/SDIAG FW’; [0008] ‘the self-diagnostic firmware includes a third mode in which a self-diagnostic session is authenticated and in an open state.’).
                Keahsva discloses the authentication (see Keahsva, [0008] ‘a self-diagnostic session is authenticated’).  However, Keshava does not disclose counting a number of times that a password input from the debugging host and a registered 
         Keshava does not disclose a seed, and does not disclose wherein the authentication database comprises a programmable fuse, the programmable fuse being configured to store the seed and the threshold count.
	Keshava does not explicitly disclose disabling. 
	ii.	Ashok discloses counting a number of times the password mismatch, and blocking access based on the number of times reaching a threshold count the password mismatch (see Ashok, [0030] ‘If the password is invalid, access to the system is denied (block 106) and the lockout count for that userid is incremented by one (block 108)…. If the lockout count exceeds the maximum, the userid is locked out (block 112) which 
means the userid's password is revoked.  No more access is permitted via that userid’)
	iii.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Ashok into the system of Keshava for counting a number of times the password mismatch, and blocking access based on the number of times reaching a threshold count the password mismatch.  Keshava teaches a method "relate to a storage device, a main board in which the storage device is embedded, and a self-diagnosis method thereof.” (see Keshave, [0002]).  Therefore, Ashok’s teaching could enhance the system of Keshava, because Ashok teaches “methods for managing secure access to protected resources. General methodologies within this field include password protection, encryption, decryption, cryptography, and biometrics.” (see Ashok, [0002])
iv.	Kwak discloses a seed, wherein the authentication database comprises a programmable fuse, the programmable fuse being configured to store the seed and the threshold count (see Kwak, [0021] ‘array’; [0071] ‘a seed to generate a random number.’; [0060] ‘The seed 602 may be stored in fuses, one-time-programmable (OTP) memory or other types of memory, such that it is either fixed when it is manufactured out of a factory, or programmed by means of software or hardware mechanisms after a user receives a device.’; [0066] ‘threshold values’).
	Kwak further disclose disabling (see Kwak, [0072] ‘disabling’).
enhancing a security level of cryptography according to various embodiments of the invention.” (see Kwak, [0027]).
Referring to claims 2, 10-11, 17-18:
 	Keshava, Ashok, and Kwak further disclose:
           a power reset or initialization situation (see Keshava, [0023] ‘a reset command’). 
Referring to claim 3:
		Keshava, Ashok, and Kwak further disclose:
                      a finite authentication logic configured to count the number of times; and a mismatch count update logic configured to control the storage controller to store the number of times in the nonvolatile memory device in real time (see Ashok, [0030] ‘If the password is invalid, access to the system is denied (block 106) and the lockout count for that userid is incremented by one (block 108)…. If the lockout count exceeds the maximum, the userid is locked out (block 112) which means the userid's password is revoked.  No more access is permitted via that userid’).
            It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Ashok into the system of Keshava for counting a number of times the password mismatch, and blocking access based on the number of times reaching a threshold count the password mismatch.  Keshava teaches a method "relate to a storage device, a main board in which the storage device is embedded, and a self-diagnosis method thereof.” (see Keshave, [0002]).  Therefore, Ashok’s teaching could enhance the system of Keshava, because Ashok teaches “methods for managing secure access to protected resources. General 
Referring to claim 4:
		Keshava, Ashok, and Kwak further disclose:
                      a password comparator configured to compare the registered password with the password input from the debugging host (see Ashok, [0005] ‘comparison’);
                      a mismatch count counter configured to accumulate a password comparison result to count the number of times that the password input from the debugging host and the registered password are mismatched (see Ashok, [0030] ‘password invalid…the lockout count….incremented by one’); and
                      an authentication controller configured to determine that authentication of the debugging host fails based on the number of times reaching the threshold count (see Ashok, [0030] ‘the lockout count exceeds the maximum’).
            It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Ashok into the system of Keshava for counting a number of times the password mismatch, and blocking access based on the number of times reaching a threshold count the password mismatch.  Keshava teaches a method "relate to a storage device, a main board in which the storage device is embedded, and a self-diagnosis method thereof.” (see Keshave, [0002]).  Therefore, Ashok’s teaching could enhance the system of Keshava, because Ashok teaches “methods for managing secure access to protected resources. General methodologies within this field include password protection, encryption, decryption, cryptography, and biometrics.” (see Ashok, [0002])  
Referring to claim 5:
          Keshava, Ashok, and Kwak further disclose the disabling (see Kwak, [0072] ‘disabling either the integrator 202 or the comparison-decision logic 204’).
          It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Kwak into the system of Keshava for implementing disabling.  Keshava teaches a method "relate to a storage device, a main board in which the storage device is embedded, and a self-diagnosis method thereof.” (see Keshave, [0002]).  Therefore, Kwak’s teaching could enhancing a security level of cryptography according to various embodiments of the invention.” (see Kwak, [0027]).  
Referring to claim 6:
		Keshava, Ashok, and Kwak further disclose:
                     wherein the debugging interface is further configured to use at least one protocol from among a joint test action group (JTAG), an inter-integrated circuit (IC) interface, a system management bus (SMBus), a universal asynchronous receiver transmitter (UART), a serial peripheral interface (SPI), and a highspeed inter-chip (HSIC) (see Keshava, [0072] ‘The I2C interface 1201 [i.e., the debugging channel interface configured to connect to the debugging host ] is a serial interface for performing a self-diagnostic protocol through an external debugger.’).
Referring to claim 7:
	 	Keshava, Ashok, and Kwak further disclose a password generator (see Kwak, [0071] ‘a seed to generate a random number.’).
 	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Kwak into the system of Keshava for using a password generator.  Keshava teaches a method "relate to a storage device, a main board in which the storage device is embedded, and a self-diagnosis method thereof.” (see Keshave, [0002]).  Therefore, Kwak’s teaching could enhance the system of Keshava, because Kwak teaches “method of enhancing a security level of cryptography according to various embodiments of the invention.” (see Kwak, [0027]). 
Referring to claim 9:
		Keshava, Ashok, and Kwak further disclose:
                      storing the mismatch count in a nonvolatile memory device (see Keshava, [0075] ‘The parity bit may be stored in the nonvolatile memory device 1230.’).
Referring to claim 12:
		Keshava, Ashok, and Kwak further disclose:
                      making a request to the debugging host for a new password based on the mismatch count not reaching the threshold count (see Kesheva, [0050] ‘request’). 
Referring to claim 14:
		Keshava, Ashok, and Kwak further disclose:
                      wherein the seed is extracted from identification (ID) information of a nonvolatile memory device (see Kwak, [0008] ‘identifications’ ‘seeds’).
            It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Kwak into the system of Keshava for use seed, identification information.  Keshava teaches a method "relate to a storage device, a main board in which the storage device is embedded, and a self-diagnosis method thereof.” (see Keshave, [0002]).  Therefore, Kwak’s teaching could enhance the system of Keshava, because Kwak teaches “method of enhancing a security level of cryptography according to various embodiments of the invention.” (see Kwak, [0027]). 
Referring to claim 16:
		Keshava, Ashok, and Kwak further disclose:
                      wherein the finite authentication logic is further configured to update the error count in the nonvolatile memory device in real time (see Ashok, [0030] ‘If the password is invalid, access to the system is denied (block 106) and the lockout count for that userid is incremented by one (block 108)….’).
            It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Ashok into the system of Keshava for counting a number of times the password mismatch, and blocking access based on the number of times reaching a threshold count the password mismatch.  Keshava teaches a method "relate to a storage device, a main board in which the storage device is embedded, and a self-diagnosis method thereof.” (see Keshave, [0002]).  Therefore, Ashok’s teaching could enhance the system of Keshava, because Ashok teaches “methods for managing secure access to protected resources. General methodologies within this field include password protection, encryption, decryption, cryptography, and biometrics.” (see Ashok, [0002])  
Referring to claim 19:
		Keshava, Ashok, and Kwak further disclose:
incremented by one (block 108)….’).
            It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Ashok into the system of Keshava for counting a number of times the password mismatch, and blocking access based on the number of times reaching a threshold count the password mismatch.  Keshava teaches a method "relate to a storage device, a main board in which the storage device is embedded, and a self-diagnosis method thereof.” (see Keshave, [0002]).  Therefore, Ashok’s teaching could enhance the system of Keshava, because Ashok teaches “methods for managing secure access to protected resources. General methodologies within this field include password protection, encryption, decryption, cryptography, and biometrics.” (see Ashok, [0002])  
Referring to claim 20:
		Keshava, Ashok, and Kwak further disclose:
                      wherein the debugging channel interface is a joint test action group (JTAG) or a serial wire interface protocol (see Keshava, [0072] ‘The I2C interface 1201 [i.e., the debugging channel interface configured to connect to the debugging host ] is a serial interface for performing a self-diagnostic protocol through an external debugger.’). 

Response to Arguments
7.	Applicant’s arguments filed on February 9, 2021 have been considered. Independent claims have been amended to include new limitation. However, upon further consideration, a new ground(s) of rejection is being made in view of Kwak.  Applicant’s arguments are moot due to the new ground(s) of rejection.
  
Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

(b)	Paczkowski; Lyle W. et al. (US 9779232 B1) disclose Trusted code generation and verification to prevent fraud from maleficent external devices that capture data;
(c)	Machani; Salah (US 10289835 B1) disclose Token seed protection for multi-factor authentication systems;
(e)	Malegaonkar; Ashutosh A. et al. (US 20140047498 A1) disclose system and method for shared folder creation in a network environment;
(f)	NAGAI; Koichi et al. (US 20120260023 A1) disclose storage device, protection method, and electronic apparatus;
(g)	Sharifi Mehr; Nima (US 10103878 B1) disclose Separation of security credential verification. 
 9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571)272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/PEILIANG PAN/
Examiner, Art Unit 2492

/TAE K KIM/Primary Examiner, Art Unit 2492